Citation Nr: 1637401	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-06 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2016.  

The Board acknowledges that the issue of entitlement to service connection for migraines has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  Specifically, the Veteran requested a Board hearing on this issue and such hearing has not yet been scheduled.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of service connection for bilateral knee condition and cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's low back condition is not related to his active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back condition are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2010 and June 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant spine examinations in September 2010 and July 2011.  These examinations are adequate for adjudication purposes as the examiners reviewed the evidence of record, documented the Veteran's reported history and current complaints, performed thorough clinical evaluations, and offered opinions as to the nature and etiology of the claimed disability, accompanied by a rationale.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection - Low Back Condition

The Veteran is seeking service connection for a low back condition.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable degree of arthritis requires x-ray findings of arthritis and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, there is no evidence that the Veteran had arthritis within one-year of his June 1970 separation.  Indeed, the Veteran underwent several spine x-rays in conjunction with his work injury several years later and was not found to have arthritis then.  See e.g., November 1978 x-ray, August 1979 x-ray, January 1980 x-ray.  Thus, presumptive service connection is not warranted.

Service connection may be granted on a direct basis for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1131; 38 C.F.R. §3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

During the pendency of this claim, the Veteran's back pain has been diagnosed as spondylosis.  See September 2010 VA examination report.  Thus, the current disability requirement is met.

The Veteran's service treatment records show treatment for muscular backache in April 1967.  He has reported in-service injuries to his spine to include a fall from piece of equipment while stationed in Thailand.  As explained below, the Board does not find the Veteran's account of this fall to be credible.

At his hearing, the Veteran reported that this fall in Thailand resulted in a nine or ten week hospitalization for treatment of a fractured jaw, to include wiring his jaw shut.  He noted that the same fall injured his neck and back.  A layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

After an extensive review of the Veteran's service treatment records, the Board finds that his account of an in-service fall which fractured his jaw and injured his back and neck while stationed in Thailand is not credible.  The record indicates that the Veteran arrived in Thailand in either June or July 1969.  The Veteran was discharged from service in June 1970. 

This means the injury in Thailand would have to have occurred sometime in the year between June 1969 and June 1970.  During that time period, the record does not show any period of hospitalization, much less a two-month or more period of hospitalization, or any documentation of a fractured jaw or of the Veteran's jaw being wired shut.  It does show outpatient treatment for hay fever and viral syndrome in July 1969; dysuria, gonorrhea, and pharyngitis in August 1969; upper respiratory infection in September 1969; and foot pain in 1970.  Importantly, it also shows complaints of left-side jaw pain from approximately December 1969 to June 1970.  During this period, there were several notations of "TMJ" but no indication of a history of a recent trauma to the jaw resulting in a fracture and a significant hospitalization treatment period.  The Board finds it unlikely that such a significant injury to the Veteran's jaw, especially if treated by a lengthy hospital stay, would not be documented in the Veteran's STRs given the multitude of other, far more minor complaints that were documented in the Veteran's STRs.  Moreover, the Board finds it unlikely that in seeking treatment for jaw pain from December 1969 to June 1970, the Veteran would not report to a dental professional that he had recently experienced a significant trauma to the jaw resulting in a two-month hospitalization and his jaw being wired shut.  Thus, the account of injuring his back as a result of a fall that fractured his jaw while stationed in Thailand is found not credible.  

Furthermore, the record also shows that the Veteran was injured at his post-service job in October 1978 when he slipped on oil on the floor.  In the voluminous records following that injury and the Veteran's related claims for worker's compensation and Social Security Administration (SSA) benefits, the Veteran continued to report the October 1978 civilian injury as the onset of his back pain.  See e.g., January 1980 treatment record, January 1980 SSA disability report.  Indeed, the Veteran reported this post-service injury as the cause of his back symptoms at the time of his June 1980 VA examination for his early claim of non-service connected pension.  The Veteran's reports of continued back pain beginning in service and his account of a fall from a piece of equipment while in Thailand that resulted in prolonged hospitalization were first noted in conjunction with the current claim.  For these reasons, the Board finds the Veteran's statements related to the alleged fall in Thailand to be not credible.

Turning to the question of a medical nexus between the Veteran's low back condition and his military service, the Board notes that the record does not contain a positive medical opinion.  The Veteran was afforded VA examinations in June 2010 and July 2011.  The June 2010 examiner found that the current back complaints were not related to the backache treated in service, noting that there were no chronic residuals of this at the time of the Veteran's separation and the civilian medical records showed a work-related injury in 1978.  The July 2011 examiner also found that it was less likely as not that the Veteran's current back condition was caused by or the result of any in-service injury or event again noting the lack of evidence of back complaints at the time of the Veteran's separation examination (which was seen as evidence that his April 1969 muscular backache resolved without sequelae), the post-service injury, and the lack of any evidence of chronicity of this condition during or since separation from the service until his work-related back injury in 1978.  Thus, no medical nexus between the Veteran's current back condition and his military service has been shown.

To the extent that the Veteran himself believes his low back condition was due to his military service, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, determining the etiology of a spine disability is a complex medical issue not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Alternately, as a recognized chronic disease, service connection for arthritis, including spondylosis may be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Again, as described above, the Veteran's account of continued low back pain since service is found to be not credible in light of the extensive medical records from the intervening decades that instead show an initial onset of back pain as October 1978, the date of the Veteran's post-service work injury.

Based on the above, the Board finds no basis upon which to grant service connection for a low back condition.


ORDER

Service connection for a low back condition is denied.



REMAND

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has reported current knee and neck symptoms that he relates to a fall from his bunk in service.  Alternately, he relates his current knee symptoms to repeatedly hitting the control box while operating a crane in service.  This is sufficient to trigger VA's duty to provide an examination for both his bilateral knee and cervical spine claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter of service connection for a bilateral knee condition for a medical opinion by an appropriate specialist for the purpose of determining the nature and etiology of any knee condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current knee condition began in service or is otherwise related his service, to include his reports of a fall from a bunk and/or repeated injury to his knees due to operating a crane.

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

2.  Refer the matter of service connection for a cervical spine condition for a medical opinion by an appropriate specialist for the purpose of determining the nature and etiology of any cervical spine condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical spine condition began in service or is otherwise related to his service, to include his reports of a fall from a bunk.

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

3.  After the development requested above has been completed, readjudicate the claims of service connection for a bilateral knee condition and a cervical spine condition.  If any of the benefits sought on appeal remain denied, then furnish the Veteran and his agent a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


